Case: 4:21-cv-00181-AGF Doc. #: 1-1 Filed: 02/12/21 Page: 1 of 13 PageID #: 4




                 IN THE CIRCUIT COURT OF THE COUNTY OF ST. LOUIS
                                STATE OF MISSOURI

ALICE M. KOPP,

       Plaintiff,
                                                            Case No.: 20SL-CC05560
vs.
                                                            Division No. 18
WALGREEN CO. d/b/a WALGREENS #05667,

       Defendant.

                             PLAINTIFF'S ANSWERS TO
                     DEFENDANT
                             ' S FIRST SET OF INTERROGATORIES

       Comes now Plaintiff and for her Answers to Defendant's First Set of Interrogatories,

states as follows:

        1.     Please state:

              (a)      The name and address of the person or persons answering these
                       Interrogatories;
              (b)      His/her relationship to Plaintiff; and
              (c)      His/her position of employment.

        ANSWER:

        Alice M. Kopp, 5924 Royal Country Court, St. Louis, MO 63129.

        2.     BACKGROUND INFORMATION

               Please state:

              (a)      Plaintiffs full name;
              (b)      Name of Plaintiffs spouse and date of marriage;
              (c)      Plaintiffs maiden name, if applicable;
              (d)      Plaintiffs age and date of birth;
              (e)      Plaintiff's gender;
                       Plaintiffs Social Security Number; the SSN will be provided to Medicare
                       for determination of each individual's Medicare eligibility for reporting
                       purposes mandated by Section 111 of the Medicare, Medicaid and SCHIP
                       Extension Act of 2007;
               (g)     Plaintiffs present address;
               (h)     Any other addresses at which Plaintiff has lived during the past five years;
 Case: 4:21-cv-00181-AGF Doc. #: 1-1 Filed: 02/12/21 Page: 2 of 13 PageID #: 5




               (i)      Plaintiffs present employer's name and position of employment;
               (.1)     Healthcare insurer and/or coordinator of benefits;
               (k)      Health insurance claim number("HICN")(if applicable);
               (1)      Medicare number;
               (m)      Previous employers' names for the past five (5) years and the dates of
                        employment there; and
               (n)      State any other names which Plaintiff has ever used.

        ANSWER:

       (a)      Alice M. Kopp;
       (b)      Lawrence Kopp, Date of Marriage: 10/12/1974;
       (c)      Foran;
       (d)      Age: 74, DOB: 09/25/46;
       (e)      Female;
       (f)      SSN: XXX-XX-XXXX;
       (g)      5924 Royal Country Court, St. Louis, MO 63129;
       (h)      N/A;
       (i)      N/A — Plaintiff is retired;
       (j)      Medicare;
       (k)      Medicare replaced the HICN number with the Medicare ID number. See:
                Response to Interrogatory No. 2(1);
       (1)      Medicare ID: 3DV7XX5AE57;
       (in)     N/A in that Plaintiff is not making a claim for lost wages;
       (n)      None.

         3.     Has Plaintiff ever applied for or received any benefits from Medicare at any time

(whether prior to or after the incident that is the subject of this lawsuit)?

         ANSWER:

        Plaintiff was on age-based Medicare at the time of the accident in question. Medicare has
 been put on notice of this claim and has opened a file.

        4.       Has Plaintiff ever applied for or received any benefits from the Social Security

 Administration at any time (whether prior to or after the incident that is the subject of this

 lawsuit)?

         ANSWER:

         :Plaintiff is receiving age-related Social Security benefits.




                                                    2
 Case: 4:21-cv-00181-AGF Doc. #: 1-1 Filed: 02/12/21 Page: 3 of 13 PageID #: 6




        5.      Has Plaintiff ever applied for or received benefits from Medicaid at any time

(whether prior to or after the incident that is the subject of this lawsuit)?

         ANSWER:

         No

        6.      Does Plaintiff have an existing Medicare lien for treatment of any physical or

 mental injury which you allege to have been proximately caused by the incident which is the

 subject of this lawsuit? If so, identify all applicable liens, the amount of the liens and the

 associated healthcare providers from whom you sought treatment.

         ANSWER:

         Plaintiff has put Medicare on notice of the subject accident and opened a file. At this
 point in time, Medicare has not formulated a lien amount.

         7.      Is Plaintiff disabled and receiving disability benefits from a private or other group

 health plan?

         ANSWER:

         Plaintiff sustained disabling injuries in the accident at-issue, but is not receiving disability
 benefits.

         8.      Does Plaintiff have a diagnosis of renal disease or Lou Gehrig's disease?

         ANSWER:

         No

         9.      Identify the name, phone number and address of the Medicare (a) coordination of

 benefits contractor, or (b)secondary payment recovery contractor representative who is handling

 Plaintiff's claim.




                                                     3
Case: 4:21-cv-00181-AGF Doc. #: 1-1 Filed: 02/12/21 Page: 4 of 13 PageID #: 7




       ANSNN ER:

      Medicare NGHP, P.O. Box 138832, Oklahoma City, OK 73113, (855)798-2627.
Medicare does not assign a named representative to handle any particular case.

        10.    STATEMENTS

       State whether or not, following the date of the occurrence mentioned in the Petition in

this case, a statement, interview, or report, or a stenographic, mechanical, electrical, audio, video,

motion picture, photograph, or other recording, or transcription thereof, of the Defendant or

Defendant's agents, servants or employees, or if a statement made to anyone by the Defendant or

Defendant's agents, servants or employees and contemporaneously recorded, has been secured

and, if so, state the following:

               (a)     Date, place, and time taken;
               (b)     Name and address of all persons connected with taking it;
               (c)     Names and addresses of all persons present at the time it was taken;
               (d)     Whether the statement was oral, written, shorthand, recorded, taped, etc.;
               (e)     Was it signed?
               ({)     Names and addresses of the persons or organizations under whose
                       direction and upon whose behalf it was taken or made;
               (g)     Please attach an exact copy of the original of the statement, interview,
                       report, film, or tape to your answers to these Interrogatories. If oral,
                       please state verbatim the contents thereof; and
               (h)     Name and address of the person from whom a statement was obtained.

        ANSWER:

        No

        1 1.    PHOTOGRAPHS,ETC.

        State whether there exists photographs, videotapes, or movies with respect to the scene of

the occurrence or premises or of Plaintiff depicting any of Plaintiff's alleged injuries mentioned

in the Petition. If so, state the following:

               (a)      Describe each photograph, video, or movie;
               (b)      State the date each was taken;


                                                   4
Case: 4:21-cv-00181-AGF Doc. #: 1-1 Filed: 02/12/21 Page: 5 of 13 PageID #: 8




              (c)     State the name and address of the person taking each such photo, video, or
                      movie; and
              (d)     State the name, address, employer, and job title of the person presently
                      having control or custody of each photograph, video, or movie.

       ANSWER:

       Plaintiff has produced herewith photographs depicting the scene of the occurrence as well
as photographs of some of her injuries.

       12.    EXPERTS

       List and identify:

              (a)     Each person the Plaintiff expects to call as an expert witness at the trial,
                      stating for each such expert:
                     (i)      Name;
                     (ii)     Address;
                     (iii) Occupation;
                     (iv) Place of employment;
                     (v)       Qualifications to give an opinion (if such information is available
                               on an expert's curriculum vitae, you may attach a copy thereof in
                               lieu of answering this Interrogatory subpart);
              (b)     With respect to each expert listed, please state the subject matter on which
                      the expert is expected to testify and the expert's hourly deposition fee.
              (c)     Identify each non-retained expert witness, including a party, who the
                      Plaintiff expects to call at trial who may provide expert witness opinion
                      testimony by providing the expert's name, address and field of expertise.
                      State also any opinions the expert will testify to at trial.

        ANSWER:

       One or more of Plaintiff's treating physicians, including Sridhar Pinnamaneni, M.D.,
Signature Orthopedics-South County, 12639 Old Tesson Rd., Ste. 115, St. Louis, MO 63128,
may testify as to Plaintiff's injuries and medical expenses as a result of the incident in question.
Any further experts will be supplemented.

        13.    WITNESSES

        State the names and addresses of each person known by Plaintiff, Plaintiffs

representatives, or Plaintiffs attorney to have witnessed the occurrence mentioned in the

Petition, or who were present at the scene within sixty(60) minutes of the occurrence. Designa

which of such people actually claim to have witnessed the occurrence.

                                                 5
Case: 4:21-cv-00181-AGF Doc. #: 1-1 Filed: 02/12/21 Page: 6 of 13 PageID #: 9




       ANSWER:

        Plaintiff and Defendant's employees on duty at the time of the subject incident. In
addition, Plaintiff's husband Lawrence Kopp was with Plaintiff at the time, but did not witness
the actual fall.

       14.     WITNESS STATEMENTS

       State whether or not written or recorded statements have been obtained from any persons

mentioned in the answer to Interrogatory Number 13 above with regard to the facts or

circumstances surrounding the occurrence mentioned in these pleadings.            If so, state the

following:

               (a)     The names, addresses, and employers of persons whose statements were
                       obtained; and
               (b)     Name, address, employer, and job title of the person presently having
                       control or custody of each statement.

       ANSWER:

       None

        1 5.   CRIMINAL RECORD

       State whether Plaintiff has ever pled guilty to or has ever been convicted of a felony or

- misdemeanor, and if your answer is in the affirmative, please state:

               (a)     The date of any such plea or conviction;

               (b)     The state where said plea or conviction occurred; and

               (c)     The offense for which Plaintiff pled guilty or was convicted.

        ANSWER:

        No

        16,     ALCOHOL

        State whether Plaintiff consumed alcoholic beverages, medication, or drugs within an

eight hour period prior to the incident in question, and if so, state the names and addresses of the


                                                  6
Case: 4:21-cv-00181-AGF Doc. #: 1-1 Filed: 02/12/21 Page: 7 of 13 PageID #: 10




places where said alcoholic beverages, medication, or drugs were consumed and describe the

quantity and type of drinks, medication, or drugs which were consumed in said period of time.

       ANSWER:

        Plaintiff did not consume alcoholic beverages or illicit drugs within an eight hour period
prior to the incident in question.

       17.     INJURIES

       State the parts of Plaintiffs body, if any, injured in the incident mentioned in the Petition,

and for each part of his/her body so injured, state the following:

              (a)      The date of onset; and

              (b)      Whether Plaintiff continues to have complaints with respect to that part of
                       his/her body.

       ANSWER:

        Plaintiff suffered injuries to her left arm/shoulder and injuries to her knees as a result of
the subject accident. The onset was immediate. Plaintiff continues to have complaints relating to
her left arm/shoulder, however, the injuries to her knees appear to have subsided.

        18.    OTHER ILLNESSES OR INJURIES

       Has Plaintiff had any illnesses, impairment, or injuries to the parts of the body injured in

the occurrence mentioned in the Petition, either before or after the incident which is the subject

of this lawsuit, and if so, state the following for each injury:

              (a)      The date sustained or suffered;
              (b)      The parts of the body involved;
              (c)      The nature or type; and
              (d)      The name and address of each healthcare provider who treated Plaintiff.

        ANSWER:

        Plaintiff underwent a right knee total replacement in February 2013. Surgery was
performed by Dr. Forbes McMullin of Signature Orthopedics. Dr. McMullin is retired, but
Plaintiff has followed up with Dr. Coles L'Hommedieu of Signature Orthopedics, 12639 Old
Tesson Rd., Ste. 115, St, Louis, MO 63128.



                                                   7
Case: 4:21-cv-00181-AGF Doc. #: 1-1 Filed: 02/12/21 Page: 8 of 13 PageID #: 11




        19.    CLAIMS AND LAWSUITS

        Has Plaintiff ever filed another lawsuit, made a claim for bodily injury, or filed a workers'

compensation claim, and if so, state the following for each claim or lawsuit: If you answered

"YES" to this question, please state the following for each claim or lawsuit:

              (a)      The date filed or lodged;
              (b)      The nature or type of lawsuit or claim;
              (c)      The name of the court, commission, or other body in which the claim or
                       lawsuit was brought and its cause number or matter number;
              (d)      The illnesses, injuries, or physical condition alleged;
              (e)      State whether any money was received, whether by settlement or trial, and
                       if so, the amount;
              (t)      The names and addresses of all healthcare providers who treated Plaintiff
                       or examined Plaintiff for the claim or lawsuit; and
              (g)      Please sign the attached Authorization to Inspect and/or Copy Workers'
                       Compensation Records, inserting all information requested with regard to
                       each claim filed.

        ANSWER:

        No

        20.     SETTLEMENTS

        Has Plaintiff received any settlement monies or other thing of value from any person,

company, firm, corporation, or association involved in this occurrence as a settlement, in whole

or in part, of his/her claim, and if so, state the following:

               (a)      The name and address of the person, firm, association, company, or
                        corporation from whom any such settlement was made;
               (b)      The name and address of the person, firm, association, company, or
                        corporation on whose behalf any such settlement was made;
               (c)      The amount or value of any such settlement;
               (d)      Whether any forms or papers (settlement documents) were signed,
                        including statements of facts, and describe and identify the nature of any
                        such papers or documents; and
               (e)      If you do not possess or have access to the papers or forms (settlement
                        documents) mentioned in part (d) above, then state the name and address
                        of the person, firm, association, company, or corporation that has
                        possession of these settlement documents. If you do possess or have
Case: 4:21-cv-00181-AGF Doc. #: 1-1 Filed: 02/12/21 Page: 9 of 13 PageID #: 12




                       access to the settlementdocuments, attach them to your answers to these
                       Interrogatories.

       ANSWER:

       No

       21.     AMOUNT CLAIMED

       Pursuant to R.S.Mo. 509.050, what dollar amount of damages is Plaintiff seeking as

compensation for his/her injuries for each count of your Petition?

       ANSWER:

       Plaintiff is seeking an amount that is fair and reasonable, but in excess of $100,000.00
exclusive of interest and costs.


       22.      MEDICAL CARE

       State the names and addresses of all doctors, hospitals, chiropractors, or healthcare

providers who have treated, examined, or attended Plaintiff since the occurrence in question and

who treated you for any parts of the body you claim injury to as referred to in your Petition and

for each listed, please state:

               (a)      The amount of the bill from each such healthcare provider for services
                        rendered because ofthe occurrence in question;
               (b)      The number of visits and the specific dates of each visit Plaintiff has made
                        to each of these healthcare providers because of the occurrence;
               (c)      The conditions for which Plaintiff was examined or treated; and
               (d)      If you claim that Plaintiff received a medical examination, care, or
                        treatment because of the occurrence mentioned in the Petition, please sign
                        and return the attached medical authorization, after inserting the names
                        and addresses of the doctors, hospitals, or healthcare providers.

        ANSWER:

        Mehlville Fire Protection District, 11020 Mueller Road, St. Louis, MO 63123;

        Mercy Hospital South, 10010 Kennerly Road, St. Louis, MO 63128;




                                                  9
Case: 4:21-cv-00181-AGF Doc. #: 1-1 Filed: 02/12/21 Page: 10 of 13 PageID #: 13




         Joseph Novof, M.D., Emergency Room Physician, 10010 Kennedy Road, St. Louis, MO
63128;

       Sridhar Pinnamaneni, M.D., Signature Orthopedics-South County, 12639 Old Tesson
Road, Suite 115, 12639 Old Tesson Rd., Ste. 115, St. Louis, MO 63128, St. Louis, MO 63128;

         ApexNetwork Physical Therapy, 4500 Telegraph Road, Suite 204, St. Louis, MO 63129

       Plaintiff has produced herewith the medical records and medical bills in her possession
and will supplement the same. A duly executed medical authorization has also been produced
herewith.

         23.    LOST WAGES

         Does Plaintiff claim a loss of earnings, wages, or income as a result of the occurrence? If

so, please state:

               (a)      The name and address of Plaintiffs employer at the time of the
                        occurrence;
               (b)      The rate of pay with that employer;
               (c)      The amount of Plaintiffs claim, and show exactly how that amount was
                        calculated;
               (d)      List each day, by specific date, that Plaintiff claims he/she has been unable
                        to work because of the occurrence;
                (e)     If Plaintiff had a loss of income other than missing time from work, state
                        the amount of the loss, the nature of the loss, and how the amount of the
                        loss was calculated; and
                (f)     If you claim that you have lost income or wages as referred to above,
                        please sign the attached employer authorization and insert the name and
                        address of each employer.

         ANSWER:

         Plaintiff is not making a claim for loss of earnings, wages or income at this time.

         24.     DISABILITY APPLICATION

         Please state whether or not the Plaintiff has ever applied for any type of disability benefit

 from any entity (governmental, insurance, employer), and if so, please state:

                (a)      The date of each application;
                (b)      The name and address of the entity;




                                                   10
Case: 4:21-cv-00181-AGF Doc. #: 1-1 Filed: 02/12/21 Page: 11 of 13 PageID #: 14




               (c)     The reason for the application (i.e., the nature of the injury causing the
                       disability);
              (d)      Whether or not any disability benefits were actually received including,
                       but not limited to, payments received from Medicare or Medicaid and if
                       so, state the dates received and the amounts; and
              (e)      When payment of the benefits began and when it ended.

        ANSWER:

        No

        25.    State whether you know of any witnesses who claim to have statements or heard

 any statements or comments made by this Defendant or any employee or agent of this Defendant

 concerning any aspect of the alleged incident as described in Plaintiffs Petition, If your answer

 is "YES", please state the names and addresses of all such person and state verbatim all such

 statements or comments.

        ANSWER:

        No

        26.     State the names and addresses of all doctors, physicians, chiropractors,

 osteopaths, hospitals, clinics, or other persons, or other institutions from which you have

 received any treatment or examination for any illness, injury, ailment, or complaint as referred to

 your Petition prior to the occurrence mentioned in your Petition.

        ANSWER:

        See: Plaintiff's response to Interrogatory No. 18 above.

        27,     Have you ever sustained a fall before or after the date of the occurrence wherein

 you injured any portion of your body necessitating medical treatment and, if so, state:

               (a)      The date of the fall;
               (b)      The location of the fall; and.
               (c)      The name and address of any medical providers who treated you for the
                        fall.
Case: 4:21-cv-00181-AGF Doc. #: 1-1 Filed: 02/12/21 Page: 12 of 13 PageID #: 15




       ANSWER:

       No

       28.    State the names and telephone numbers of all persons known to you, your

attorneys, or your representatives who have knowledge concerning the condition of the premises

mentioned in your Petition as it existed before, at the time thereof or after the date of the

occurrence mentioned in your Petition.

       ANSWER:

       Plaintiff, Plaintiff's husband Lawrence Kopp and Defendant's employees,
Case: 4:21-cv-00181-AGF Doc. #: 1-1 Filed: 02/12/21 Page: 13 of 13 PageID #: 16




STATE OF MISSOURI )
                  ) SS
CITY OF ST. LOUIS )

       Alice M. Kopp, of lawful age, being duly sworn upon her oath, states that the above
and foregoing Answers to Interrogatories are true to the best of her knowledge, information
and belief.


                                                 ALICE M. KOPP

       Subscribed and sworn to before me this /21 day of January, 2021.

                                                             1;41,
                                                 Nota y Public

 My commission expires:


        LYNN M. WILSON
    Notary Public - Notary Seal
       STATE OF MISSOURI
    Comm. Number 13512641
         City of St. Louis
    Commission Ex.ires: Apr.13, 2021


                                                  Robert J. Radice #30697
                                                 HORAS, RADICE & ASSOCIATES, LLC
                                                 Attorneys for Plaintiff
                                                 2123 Marconi Avenue
                                                 St. Louis, MO 63110
                                                 (314) 241-4505
                                                 (314) 241-7779 Fax
                                                  bradice@HRmidwestlaw.com


                                       CERTIFICATE OF SERVICE

          I hereby certify that a copy of the foregoing was served this Wday of January 2021
 via first class, prepaid mail upon: Justin S. Chapel!, Esq., Brown & James, P.C., Attorneys for
 Defendant, 800 Market St., Ste. 1100, St. Louis, MO 63101                  jpc
